DETAILED ACTION
This action is responsive to the following communications: Request for Continued Examination filed on July 7, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2020/0356261 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 10-15, 17-19, and 21 are pending in this case. Claims 1, 10, and 21 were amended. Claims 1, 10, and 21 are the independent claims. Claims 1-8, 10-15, 17-19, and 21 are allowed.

Examiner’s Note



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-8, 10-15, 17-19, and 21 are allowed, and renumbered as claims 1-18 as indicated in the accompanying Issue Classification Form.

The Examiner has carefully examined independent claims 1, 10, and 21. The closest prior art references of record are U.S. Patent Application Publication No. 2018/0096171 A1 (hereinafter Kwon), U.S. Patent Application Publication No. 2018/0224989 A1 (hereinafter Deasy), U.S. Patent Application Publication No. 2007/0165001 A1 (hereinafter Boss), and U.S. Patent Application Publication No. 2014/0237413 A1 (hereinafter Markiewicz).

Claims 1, 10, and 21 are allowable over Kwon, Deasy, Boss, and Markiewicz at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 10, and 21:

generating an audio signal to confirm actuation of the current user target, the audio signal being discernable within a predetermined distance from the system but not discernable beyond the predetermined distance from the system by adjusting one or more attributes of an audio output of the system,

	The Examiner notes that it is not the above limitation in isolation, but rather the limitation as it appears in the specific combinations recited in the independent claims, which define the allowability of the claimed invention.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173